Exhibit 99.1 FOR IMMEDIATE RELEASE PGT Reports 2009First Quarter Results VENICE, FL, May 6, 2009 -PGT, Inc. (NASDAQ:PGTI), the leading U.S. manufacturer and supplier of residential impact-resistant windows and doors, today announced financial results for its firstquarterended April 4, “The downward pressure on the home building industry continued during our first quarter.Construction of single family homes is at its lowest level since data began being compiled in 1959.Housing starts were down 50% in our core market in the first quarter of 2009 compared to 2008, and our sales decreased 24.3%,” said Rod Hershberger, PGT’s President and Chief Executive Officer.“Declining home prices and low interest rates, combined with the tax incentives for first time home buyers from the federal stimulus package, provided some beneficial economic effects during the quarter.However, the continuing increases in unemployment and home foreclosures have eroded consumer confidence and, for many, delayed their goal of home ownership.As we have in the past, in order to adapt to these difficult economic conditions, we took actions during the first quarter of 2009 to better align costs with recent sales levels.We continue to move forward with new product offerings and line expansions and pursue growth opportunities both inside and outside of Florida.We are optimistic about our long-term growth as we continue to gain market share but, in the near-term, we remain focused on controlling costs and conserving cash.” 2009 FirstQuarter: (See accompanying financial schedules for financial details and reconciliations of adjusted (non-GAAP)financial measures to their GAAP equivalents.) § Net sales were $41.5million in the first quarter of 2009, a decrease of $13.3 million, or 24.3%,compared to the first quarter of 2008. § Gross margin percentage in the firstquarter of 2009was 23.8%, compared to 29.3% in the first quarter of 2008.The decline in gross margin was due mainly to declining operating leverage from lower sales. § SG&Awas $15.0 millionfor the first quarter of 2009, a decrease of $1.3 million from $16.3 million in the first quarter of 2008.Lower personnel costs from cost-alignment initiatives and lower distribution and selling costs associated with lower sales volumes contributed to the decreases.SG&A was 36.2% of sales for the first quarter of 2009 compared to 29.7% in the first quarter of 2008.Excluding restructuring costs in each period, SG&A would have decreased $2.2 million. § There was a net loss in the firstquarter of 2009 of $6.7 million, driven primarily by the loss of operating leverage due to the decrease in sales, restructuring costsof $3.0 million and the total offset of tax benefits generated in the quarterby an increase in the valuation allowance for deferred tax assets.There was a net loss in the first quarter of 2008 of $1.8 million, driven primarily by restructuring costs of $1.8 million. § Net loss per diluted share in the first quarter of 2009 was $0.19, compared to $0.06 in the first quarter of 2008.On an adjusted basis, net loss per diluted share in the first quarter of 2009 was $0.11, compared to $0.02in the firstquarter of § Adjusted EBITDA for thefirst quarter of 2009 was $2.0 million compared to $5.8 million in the first quarter of2008. Commenting on the first quarter of 2009, Jeff Jackson, PGT’s Executive Vice President and Chief Financial Officer, stated, “Single family housing starts are down over 90% since their peak in mid-2005.Increasing unemployment, coupled with declining home values and stringent lending standards, has further weakened consumer confidence.Our sales continued to be impacted within this environment as first quarter sales fell $7.8 million, or 15.8%, from the fourth quarter of 2008, impacting our ability to leverage our fixed costs.These are the most difficult market conditions we have ever encountered but, due to continued focus on controlling costs and managing working capital, we generated an adjusted EBITDA of $2.0 million.” Conference Call As previously announced, PGT will hold a conference call Thursday, May 7, 2009, at 10:30 a.m. Eastern Time and will simultaneously broadcast it live over the Internet. To participate in the teleconference, please dial into the call a few minutes before the start time:877-879-6184 (U.S. and Canada) and 719-325-4787 (international). A replay of the call will be available beginning May 7, 2009, at 1:30 p.m. Eastern Time through May 21, 2009. To access the replay, dial 888-203-1112 (U.S. and Canada) or 719-457-0820 (international) and refer to passcode 4054086.The webcast will also be available through the Investor Relations section of the PGT, Inc. website, http://www.pgtinc.com. About
